Citation Nr: 1707039	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a service connection claim for tinnitus.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2016, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

As set forth below, the Board finds that evidence sufficient to reopen the previously denied service connection claims for bilateral hearing loss and tinnitus.  The merits of these reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  An August 2009 rating decision denied the Veteran's initial service connection claims for bilateral hearing loss and tinnitus; the Veteran did not perfect an appeal of the decision.

2.  The evidence added to the record since the August 2009 rating decision relates to elements of the claims previously found to be absent and triggers VA's duty to obtain a related VA examination and medical opinion.



CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying the claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  The criteria for reopening the service connection claim for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the service connection claim for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's initial service connection claims for tinnitus and hearing loss in August 2009, and the Veteran was apprised of his appellate rights in the notice accompanying this decision, but failed to initiate a timely appeal of this decision.  Moreover, no evidence relevant to the denied claims was associated with the file within the year thereafter.  Thus, the August 2009 decision became final.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the August 2009 rating decision, the RO denied the Veteran's service connection claims for tinnitus and bilateral hearing loss because, inter alia, a July 2009 VA audiological examiner did not link the Veteran's current hearing loss to military service, and because the Veteran could not recall the onset of his current tinnitus when asked during this examination, thereby failing to relate the onset to service.

Since this prior final decision, the Veteran has been again diagnosed with bilateral hearing loss as defined by VA regulation (as reflected in 2012 private otolaryngological treatment records) with a reissued letter regarding the relationship between the current hearing loss and in-service noise exposure.  Additionally, in submitted statements and hearing testimony, the Veteran clarified that he first experienced tinnitus after significant noise exposure during service, but did not seek treatment or further report his tinnitus, as his superior officers advised him that the condition was temporary and would abate over time.  

The Board finds that this newly-associated evidence (which is presumed credible for the purposes of reopening a claim) directly relates to the reasons the claims were initially denied.  Further, when considered with other evidence previously of record, including the Veteran's documented decrease in bilateral hearing acuity as reflected in an audiogram performed after one month of service, the Board finds that the evidence is both new and material, sufficient to trigger VA's duty to obtain a new medical opinion and therefore sufficient to reopen the previously-denied claims.  



ORDER

New and material evidence having been presented, the claim of service connection for bilateral hearing loss is reopened; to that limited extent, the appeal is granted.

New and material evidence having been presented, the claim of service connection for tinnitus is reopened; to that limited extent, the appeal is granted.


REMAND

Further development is required prior to deciding these reopened service connection claims, as the etiological VA medical opinion rendered in July 2009 and private medical opinion rendered in May 2009 are legally insufficient.  The VA medical opinion offers an insufficient rationale, relying solely on the lack of audiometric data of hearing loss on separation from service to negate a finding that the Veteran's current hearing loss is service-related and failing to adequately address the Veteran's documented decrease in hearing acuity as reflected in an audiogram performed after one month of service.  Further, the VA examiner relied on the Veteran's incomplete recollection of the onset of his tinnitus, which the Veteran has since clarified.  Further, the private medical opinion offers no rationale to support the physician's conclusion that the Veteran's hearing impairments are related to service, and a medical opinion cannot be deemed legally adequate without such a supporting rationale.  

Accordingly, new medical opinions are required, and the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA audiological examination, to be performed by a qualified medical professional.  This VA examiner must be provided with access to the Veteran's claims file prior to the time of the examination.  

After reviewing the Veteran's claims file, and after conducting a relevant audiological examination, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed bilateral hearing loss and tinnitus had their onset in or are otherwise related to service.

When rendering this opinion, the examiner is asked to specifically consider and comment on the clinical significance of the following:

* The Veteran's August 1969 enlistment audiogram, September 1969 in-service audiogram (showing a marked decrease in bilateral hearing acuity), and August 1971 separation audiogram;
* The Veteran's report of significant in-service exposure to firearm and helicopter noise, without hearing protection;
* The reports of the Veteran's spouse, sister, and friend, who all recall their observations that the  Veteran returned from service with a hearing impairment that has persisted since that time;
* The Veteran's report that his tinnitus first began after his exposure to significant noise during service, but that he did not report or seek treatment for his tinnitus because his superior officers advised him that the condition was temporary; and
* The Veteran's report that he has experienced recurrent episodes of tinnitus since service, with an increased in the frequency and severity of his tinnitus in the last several years. 

A complete rationale must be provided for all opinions rendered.  

2.  Finally, readjudicate the Veteran's reopened service connection claims for bilateral hearing loss and tinnitus.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


